Mr. Justice Texidor
delivered the opinion of the Court.
To the Registrar of .Property of Mayagüez there was presented for entry in his registry the following instrument:
“District Court of San Juan, Puerto Rico — Baudilia Rodriguez, Plaintiff, v. Gabriel Palerm Enrich, Defendant — Civil Case No. 12925 — Damages—The United States of America, The President of the United States, SS. — The People of Puerto Rico to the Registrar of Property of Mayagüez, Puerto Rico — Writ.—Whereas, in the above-entitled cause, this Hon. Court has entered under date of October 24, 1930, the following order:
“ ‘After a consideration of the foregoing motion and an examination of the record herein, the court grants the said motion and orders a second attachment of any property belonging to the defendant in *101the instant ease, upon tbe bond already furnished by the plaintiff to secure the effectiveness of the judgment that might be rendered. San Juan, P. R., October 24, 1930. (Sgd.) R. A. Gómez, Judge.’
“"Whereas, the plaintiff has designated for attachment as property belonging to the defendant Gabriel Palerm Enrich, of full age, married to Emilia Maria Alfonso, property owner, and a resident of San Juan, the following real property:
“ ‘A one-story concrete house with a galvanized-iron roof measuring 54 feet in front by 46 feet deep, equivalent to 13.11 meters and 13.95 meters, respectively, valued at $3,500, and located in a lot owned by the Municipality of Mayagiiez. Said lot is situated in the town of Añasco, at the corner of Bareeló and Caridad Streets, and has a frontage of 13 meters 23 centimeters and a depth of 20 meters 45 centimeters, that is, an area of 312 square meters (270 meters and 55 centimeters, according to the latest survey). On the right-hand side, as one enters, looking East, the lot is bounded by “Caridad” street; on the left side, facing West, by a house belonging to Epifania Suárez; on the back, which is its North side, by the environs of the town of Añasco; and on its front, facing South, by Barcéló Street. The said lot is free from encumbrances and is recorded at folio 172 of volume 38 of Añasco, property No. 1636, inscription No. 2.’
“Whereas, at the request of the said plaintiff Baudilia Rodriguez, of full age, a widow, property owner, and resident of San Juan, and in compliance with the order transcribed herein I have attached the property above described.
“Therefore", in order that you, the Registrar of Mayagiiez, P. R., enter a notice of the said attachment, I issue this writ" of execution in duplicate under my signature and the seal of this court, at San Juan, P. R., this 24th day of October, 1930.
“(Signed) P. N. Colberg.
“Clerk — District Court of San Juan.”
The registrar made the following ruling:
“Entry of the foregoing notice of a second attachment is hereby ■denied on the ground that there is involved herein an order of the court worded in general terms and executed by the clerk of the paid court who has no authority to do so, and the proper cautionary notice is entered instead for the statutory period of 120 days, at folio 172 of volume 38 of Añasco, property No. 1636, entry letter !A’. Another instrument has also been exhibited.”
*102The interested, party lias taken an ■ administrative appeal •to this Court.
The ruling of the registrar is correct. A clerk of a court 'has no right to attach property nor does such, a duty devolve upon him, according to the law. An attachment must he levied by the marshal upon a writ issued by the clerk.
The decision, appealed from must be. affirmed.